DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12-15, 17, 18 and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,319,785. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the listed claims of the present invention.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Chisholm (US Patent Application Publication No. 2006/0054329), discloses a downhole tool movement control system comprising:
a system controller 370 comprising a system processor 380, the system controller 370 operating to control a downhole tool velocity of a downhole tool 205, the downhole tool 205 operating within a production string (par. 0048) disposed within a well bore and configured to receive the downhole tool 205, the production string in fluid communication with a hydrocarbon deposit and having a set of well parameters (par. 0037, position and spacing of collar joints) comprising a first set of well parameters, the downhole tool 205 having a set of downhole tool parameters (tool position); and
a system control device 390 (par. 0074) in fluid communication with the production string and having a set of system control device settings (par. 0074, one of open or closed) comprising an initial system control device setting (par. 0074, the device is initially at some open or closed position), the system control device 390 controlled by the system controller 370 (pars. 0073 and 0074);
wherein:
based at least on the first set of well parameters (pars. 0037 and 0079, collar location), the system processor determines: a) the downhole tool velocity at a set of downhole tool locations (par. 0079, “the position and time data can be downloaded to the controller 375, wherein the controller’s processor performs the necessary calculations to determine the plunger’s velocity at various points along its descent”);
Chisholm fails to disclose maintaining the velocity within a selectable steady state velocity range, determining the velocity based on the initial system control device setting; and b) a corresponding first set of system control device settings at each of the downhole tool locations that operates the downhole tool within the selectable steady state velocity range; the system controller operates the system control device at the set of system control device settings corresponding to the set of downhole tool locations as the downhole tool travels to each of the set of downhole tool locations; and the velocity of the downhole tool at each of the set of downhole tool locations is within the selectable steady state velocity range.
Bergman (US Patent Application Publication No. 2015/0136389) discloses controlling a velocity of a plunger tool so that it remains within a steady state range (Fig. 9, steps 403-405) by adjusting valve settings at each of the downhole tool locations that will operate the downhole tool within the selectable steady state velocity range.
Similar reasons apply to claims 12 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



8/23/22